DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mounting element” in Claims 1-2, 4-5, 9, 11-12, 14-15, and 19; “connector” in Claims 1-2, 5-7, 9, 11-12, 15-17, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9-13, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2017/0072534 A1).
Regarding Claim 1, Nakamura (Fig. 27) discloses an angle grinder, comprising: a housing (6); an output shaft (24) at least partially extending out of the housing and being rotatable relative to the housing about a first axis; a sleeve (30) fixedly connected to the housing (6), wherein the output shaft (24) passes through the sleeve (30); a first shield (620) surrounding the output shaft (24) and detachably connected to the sleeve (30); a second shield (670) surrounding at least a part of the first shield (620) and detachably connected to the first shield (620); and a connector (Screws, 690) configured for connecting the second shield (670) to the first shield (620); wherein the second shield (670) is formed or connected with a mounting element (Hole, 675) for 
Regarding Claim 2, Nakamura discloses the angle grinder according to Claim 1, as previously discussed above, wherein the mounting element (Hole, 675) is integrally formed with the second shield (670) and the connector (690) and the mounting element (675) are detachably connected to each other. See Fig. 27.
Regarding Claim 3, Nakamura discloses the angle grinder according to Claim 1, as previously discussed above, wherein the first shield (620) forms a first space opening toward a direction facing away from the first axis when the first shield (620) is mounted onto the sleeve (30) and a whole of the first shield (620) and the second shield (670) forms a second space that opens in a direction perpendicular to the first axis when the second shield (670) is mounted onto the first shield (620). See Fig. 27.
Regarding Claim 5, Nakamura discloses the angle grinder according to Claim 1, as previously discussed above, wherein the connector (690) is operative to not be displaced relative to the mounting element (Hole, 675) when the connector (690) is connected to the mounting element (675).
Regarding Claim 9, Nakamura discloses the angle grinder according to Claim 1, as previously discussed above, wherein the connector (690) is operative to be displaced relative to the mounting element (675) when the connector (690) is connected to the mounting element (675).
Regarding Claim 10, Nakamura discloses the angle grinder according to Claim 1, as previously discussed above, wherein the mounting element (675) is formed with a 
Regarding Claim 11, Nakamura, meets all of the limitations of Claim 11, as best understood, as applied above to Claim 1.
Regarding Claim 12, Nakamura, meets all of the limitations of Claim 12, as best understood, as applied above to Claim 2.
Regarding Claim 13, Nakamura, meets all of the limitations of Claim 13, as best understood, as applied above to Claim 3.
Regarding Claim 15, Nakamura, meets all of the limitations of Claim 15, as best understood, as applied above to Claim 5.
Regarding Claim 19, Nakamura, meets all of the limitations of Claim 19, as best understood, as applied above to Claim 9.
Regarding Claim 20, Nakamura, meets all of the limitations of Claim 20, as best understood, as applied above to Claim 10.
Claims 1, 4, 8, 11, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aiken et al. (US 2016/0297052 A1).
Regarding Claim 1, Aiken discloses an angle grinder (See Paragraph 0003), comprising: a housing (10); an output shaft (34) at least partially extending out of the housing (10) and being rotatable relative to the housing (10) about a first axis; a sleeve (36) fixedly connected to the housing (10), wherein the output shaft (34) passes through the sleeve (36); a first shield (112) surrounding the output shaft (34) and detachably connected to the sleeve (36); a second shield (130) surrounding at least a part of the first shield (112) and detachably connected to the first shield (112); and a connector 
Regarding Claim 4, Aiken discloses the angle grinder according to Claim 1, as previously discussed above, wherein the mounting element (176/178) at least partially inclines toward the first axis and is elastic. See Fig. 26, (Spring 178 at least partially inclines toward the first axis and is elastic); see also Paragraph 0089.
Regarding Claim 8, Aiken discloses the angle grinder according to Claim 1, as previously discussed above, , wherein the connector (174) is formed with a buckle (180) that connects to the first shield (112). See Fig.’s 20-21 and Paragraph 0089.
Regarding Claim 11, Aiken, meets all of the limitations of Claim 11, as best understood, as applied above to Claim 1.
Regarding Claim 14, Aiken, meets all of the limitations of Claim 14, as best understood, as applied above to Claim 4.
Regarding Claim 18, Aiken, meets all of the limitations of Claim 18, as best understood, as applied above to Claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.
Regarding Claim 6, Nakamura discloses the angle grinder according to Claim 1, as previously discussed above.
Nakamura may not explicitly disclose wherein the connector (Screw, 690) is a metal element.
However, connectors (such as the screw (690) disclosed by Nakamura) are unquestionably made of metal materials that are commonly known and are well-known 
Regarding Claim 7, Nakamura discloses the angle grinder according to Claim 1, as previously discussed above.
Nakamura may not explicitly disclose wherein a coating is applied on a surface of the connector.
However, coating of connectors (such as the screw (690) disclosed by Nakamura) is unquestionably commonly known and well-known throughout the art as a means of reducing friction between operable parts and/or protecting mechanical components from excessive wear and tear and/or premature damage from exposure to the environment. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the angle grinder of Nakamura, wherein a coating is applied on a surface of the connector, as a matter of design choice, for the purpose of increasing the durability and useful life of the connector.
Regarding Claim 16, Nakamura, as modified, meets all of the limitations of Claim 16, as best understood, as applied above to Claim 6.
Regarding Claim 17, Nakamura, as modified, meets all of the limitations of Claim 17, as best understood, as applied above to Claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otani (US 2021/0260722 A1); Koschel (US 2006/0068690 A1); and Iwakami et al. (US 2017/0072535 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723